Citation Nr: 0838455	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asthma and residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from January 1977 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Denver, Colorado.

In June 2007, the Board remanded the issue for further 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to completion of its appellate 
review.

In June 2007, the Board remanded the issue for further 
development which included obtaining VA medical records and 
affording the veteran a VA examination.  The AMC obtained VA 
medical records and the veteran underwent a VA examination in 
July 2007.  It appears, however, that the veteran's appeal 
was then certified to the Board without the RO readjudicating 
the new medical evidence.  A supplemental statement of the 
case been not been issued reflecting consideration of that 
evidence.  See 38 C.F.R. §§ 19.37, 20.1304 (2008).

The Board cannot consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  To ensure that VA has met its duty to assist and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to service connection for a 
lung disorder, to include asthma and 
residuals of pneumonia with consideration 
of all evidence received since the 
issuance of the Board's remand in June 
2007.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered. The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

